DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Cross Reference to Related Applications
2.	The present Application for Patent claims the benefit of U.S. Provisional Patent Application No. 62/925,706 by Ryu et al., entitled "SIDELINK GROUPCAST SCHEDULING," filed on 10/24/2019, assigned to the assignee hereof, and expressly incorporated by reference herein.

  Claims status
3.	This office action is a response to an application filed on 10/15/2020 in which claims 1-30 are pending for examination.

                                           Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 02/15/2021, 02/19/2021, 05/11/2021, 09/03/2021 and 01/24/2022.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 10/15/2020 are acceptable for examination proceedings.

   Claim Objections (minor informalities)
6.	Claims 5 and 21 are objected to because of the following informalities:
Regarding claim 5, the claim recites:
“……wherein the BSR indicates an amount of data remaining in a buffer of the first UE for transmission…….”.
Claim 5 depends on claim 4 and claim 4 recites:
“….transmitting the sidelink scheduling request in :
(1) a radio resource control (RRC) message, 
(2) a medium access control (MAC) control element (MAC-CE), 
(3) a scheduling request (SR), 
(4) a buffer status report (BSR), or any combination thereof” or
(5) any combination.
According to the  whole structure of claim 4 (according to conjunction “or”), in a case that if the cited prior art has been disclosed the teaching of only one from the choice of (1)-(5), the claim limitation(s) is/are still met. Further clarification is requested whether the whole claim 5 is optional in case the cited prior art only discloses “RRC” or “MAC-CE” or “SR” e.g., what’d happen to “the BSR indicates an amount of data remaining in a buffer of the first UE for transmission” of claim 5 in case the cited prior art only discloses “RRC” or “MAC-CE” or “SR”?)
Regarding claim 21, the claim is objected based on the same reasoning as presented in the rejection of claim 5.
Further clarification is requested to understand what applicant is trying to accomplish. For the purpose of examination, the examiner will interpret as best 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 3, 6, 7, 8, 12, 14, 15, 16, 18, 19, 22, 23, 24, 25, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/062400 A1( support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/906,990 filed on 09/27/2019), hereinafter “Yi” in view of LI et al. (US 2022/0007403 A1), hereinafter “Li”.
	Regarding claim 1, Yi discloses a method for wireless communications at a first user equipment (UE) (Figs. 17, 19, sidelink downlink control information (DCI) with a quantity of appended predefined values), comprising:
transmitting, to a base station (Figs. 17, 19, paragraph [0213], base station/gNB), a sidelink scheduling request (Figs. 17, 19, paragraph [0213], scheduling request) for groupcast sidelink communications (Figs. 17, 19, paragraph [0213], allocating sidelink resources) with a set of UEs (Figs. 17, 19, paragraph [0213], wireless devices/UEs); and
transmitting, via the time-frequency resources indicated by the groupcast sidelink grant (Figs. 17, 19, paragraph [0219], sidelink transmissions based on the sidelink resources), the groupcast sidelink message to the one or more UEs (Figs. 17, 19, paragraph [0219 one or more second wireless devices).
While Yi implicitly refers to “receiving, from the base station, a groupcast sidelink grant that indicates time- frequency resources for groupcast sidelink communications between the first UE and one or more UEs of the set of UEs; receiving, in the groupcast sidelink grant, an identifier of the first UE, respective identifiers for each UE of the one or more UEs, one or more transmission beams for transmission of a groupcast sidelink message, or any combination thereof” (Figs. 17, 19, paragraphs [0218], [0219], [0229]), Li from the same or similar field of endeavor explicitly discloses receiving, from the base station (Fig. 6, gNB), a groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission) that indicates time-frequency resources for groupcast sidelink communications (Fig. 6, paragraph [0187], scheduling the PSCCH or PSSCH for the groupcast sidelink transmission; scheduling DCI) between the first UE and one or more UEs of the set of UEs (Fig. 6, TxUE, RxUE) ; and 
receiving, in the groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission), an identifier of the first UE, respective identifiers for each UE of the one or more UEs, one or more transmission beams for transmission of a groupcast sidelink message, or any combination thereof (Fig. 6, paragraph [0187], sidelink UE ID field; group ID field; beam sweeping information field; frequency domain resource assignment field: or slot format indicator (SFI) field, among others).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, from the base station, a groupcast sidelink grant that indicates time- frequency resources for groupcast sidelink communications between the first UE and one or more UEs of the set of UEs; and receiving, in the groupcast sidelink grant, an identifier of the first UE, respective identifiers for each UE of the one or more UEs, one or more transmission beams for transmission of a groupcast sidelink message, or any combination thereof” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).

Regarding claim 3, Yi in view of Li disclose the method according to claim 1.
Li further discloses one or more transmission beams are a subset of a set of transmission beams included in the sidelink scheduling request (paragraphs [0177], [0187], number of the beam sweeping a UE need to perform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more transmission beams are a subset of a set of transmission beams included in the sidelink scheduling request” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment (Li, paragraph [0010]).

Regarding claim 6, Yi discloses receiving, independent of the sidelink scheduling request, an indication to transmit one or more groupcast sidelink messages based at least in part on a size of a groupcast buffer of the first UE (paragraph [0264], level of a buffer for a sidelink operation via a positive and a negative SR (e.g., a high buffer size using a positive SR and a low buffer size using a negative SR), where the configuration parameters may indicate/comprise a threshold to determine the high buffer size (e.g., buffer size is greater than or equal to the threshold) or the low buffer size (e.g., buffer size is lower than the threshold)).

Regarding claim 7, Yi discloses the size of the groupcast buffer of the first UE is above a buffer threshold (paragraph [0264], the high buffer size (e.g., buffer size is greater than or equal to the threshold) or the low buffer size (e.g., buffer size is lower than the threshold)).

Regarding claim 8, Yi in view of Li disclose the method according to claim 1.
Li further discloses receiving the groupcast sidelink grant in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE), a downlink control information (DCI) transmission, or any combination thereof (paragraph [0187], scheduling DCI to schedule the resource for groupcast sidelink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving the groupcast sidelink grant in a radio resource control (RRC) message, a medium access control (Li, paragraph [0010]).

Regarding claim 12, Yi discloses a method for wireless communications at a first user equipment (UE) (Figs. 17, 19, sidelink downlink control information (DCI) with a quantity of appended predefined values), comprising:
transmitting, to a base station (Figs. 17, 19, paragraph [0213], base station/gNB), a sidelink scheduling request (Figs. 17, 19, paragraph [0213], scheduling request) for groupcast sidelink communications (Figs. 17, 19, paragraph [0213], allocating sidelink resources) with a set of UEs (Figs. 17, 19, paragraph [0213], wireless devices/UEs); and
transmitting, via the time-frequency resources indicated by the groupcast sidelink grant (Figs. 17, 19, paragraph [0219], sidelink transmissions based on the sidelink resources), the groupcast sidelink message to the one or more UEs (Figs. 17, 19, paragraph [0219 one or more second wireless devices).
While Yi implicitly refers to “receiving, from the base station, a groupcast sidelink grant that indicates time- frequency resources for groupcast sidelink communications between the first UE and a plurality of UEs of the set of UEs” (Figs. 17, 19, paragraphs [0218], [0219], [0229]), Li from the same or similar field of endeavor explicitly discloses receiving, from the base station (Fig. 6, gNB), a groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission) that indicates (Fig. 6, paragraph [0187], scheduling the PSCCH or PSSCH for the groupcast sidelink transmission; scheduling DCI) between the first UE and a plurality of UEs of the set of UEs (Fig. 6, TxUE, RxUE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, from the base station, a groupcast sidelink grant that indicates time- frequency resources for groupcast sidelink communications between the first UE and a plurality of UEs of the set of UEs” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).

Regarding claim 14, Yi in view of Li disclose the method according to claim 12.
Li further discloses receiving, in the groupcast sidelink grant (Fig. 6, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission), an identifier of the first UE, respective identifiers for each UE of the plurality of UEs, one or more transmission beams for transmission of a groupcast sidelink message, or any combination thereof (Fig. 6, paragraph [0187], sidelink UE ID field; group ID field; beam sweeping information field; frequency domain resource assignment field: or slot format indicator (SFI) field, among others).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, in the groupcast sidelink grant, an identifier of the first UE, respective identifiers for each UE of (Li, paragraph [0010]).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 18, Yi in view of Li disclose the method according to claim 16.
Li further discloses identifying a set of transmission beams included in the sidelink scheduling request; and determining the one or more transmission beams for transmission of the groupcast sidelink message, wherein the one or more transmission beams are a subset of the set of transmission beams (paragraphs [0177], [0187], number of the beam sweeping a UE need to perform; assistance information including one or more of the following: the V2X service of interest, the UE capability for example in terms of the number of simultaneous beam sweeping direction the UE can cover, the UE scheduling preferences including power saving mode preference, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying a set of (Li, paragraph [0010]).

Regarding claim 19, Yi in view of Li disclose the method according to claim 16.
Li further discloses transmitting the groupcast sidelink grant to each of the one or more UEs (paragraph [0205], step 241 a - step 241 b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the groupcast sidelink grant to each of the one or more UEs” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of the base station.
Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

Regarding claim 25, Yi in view of Li disclose the method according to claim 16.
Li further discloses determining a transmission configuration for groupcast sidelink communications between the first UE and the one or more UEs of the set of UEs, wherein the transmission configuration indicates multiple transmission beams for the first UE, a modulation coding scheme (MCS), a transmission configuration indicator (TCI), or any combination thereof (paragraphs [0177], [0187], scheduling DCI carrying: 1) BWP indicator field; 2) resource indicator field; 3) sidelink type indicator field; 4) carrier type indicator field: 5) time domain resource assignment field; 6) transmission/reception indicator field; 7) sidelink UE ID field; 8) group ID field; 9) retransmission field; 10) HARQ field; 11) Beam sweeping information field; 12) frequency domain resource assignment field: or 13) slot format indicator (SFI) field, among others).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining a transmission configuration for groupcast sidelink communications between the first UE and the one or more UEs of the set of UEs, wherein the transmission configuration indicates multiple transmission beams for the first UE, a modulation coding scheme (MCS), a transmission configuration indicator (TCI), or any combination thereof” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).
Regarding claim 27, Yi discloses a method for wireless communications at a first user equipment (UE) (Figs. 17, 19, sidelink downlink control information (DCI) with a quantity of appended predefined values), comprising:
establishing a connection with a base station (Figs. 17, 19, paragraph [0213], base station/gNB), that supports communications for (Figs. 17, 19, paragraph [0213], scheduling request allocating sidelink resources) a group of UEs including the first UE (Figs. 17, 19, paragraph [0213], wireless devices/UEs).
While Yi implicitly refers to “receiving, from the base station, a groupcast sidelink grant that indicates time-frequency resources for groupcast sidelink communications between the one or more UEs including the first UE and a second UE of the group of UEs; receiving, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, the second UE, one or more reception beams for reception of a groupcast sidelink message, or any combination thereof; and monitoring the time-frequency resources for a groupcast sidelink communication from the second UE” (Figs. 17, 19, paragraphs [0218], [0219], [0229]), Li from the same or similar field of endeavor explicitly discloses receiving, from the base station, a groupcast sidelink grant (Figs. 6-7, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission)  that indicates time-frequency resources for groupcast sidelink communications  between the one or more UEs including the first UE and a second UE of the group of UEs (Fig. 6, paragraph [0187], scheduling the PSCCH or PSSCH for the groupcast sidelink transmission; scheduling DCI); 
receiving, in the groupcast sidelink grant (Figs. 6-7, paragraph [0187], scheduling grant through the DCI for the groupcast sidelink transmission), respective identifiers of the first UE (Figs. 6-7, paragraph [0187], sidelink UE ID field; group ID field; beam sweeping information field; frequency domain resource assignment field: or slot format indicator (SFI) field, among others); and 
monitoring the time-frequency resources for a groupcast sidelink communication from the second UE (Figs. 6-7, paragraph [0208], at step 232 c, Rx UEs 203 obtains groupcast transmission on beam k on sidelink. Based on steps 232 a through 232 c (which may be received from Tx UE 202), step 233 a through step 233 c may be executed and sent to Tx UE 202 (or gNB 201 in alternative implementation); at step 233 a, Rx UEs 203 send HARQ feedback from the UE 1 . . . UE i1 on beam 1 to Tx UE 202 on sidelink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving, from the base station, a groupcast sidelink grant that indicates time-frequency resources for groupcast sidelink communications between the one or more UEs including the first UE and a second UE of the group of UEs; receiving, in the groupcast sidelink grant, respective identifiers of the first UE and the one or more UEs, the second UE, one or more reception beams for reception of a groupcast sidelink message, or any combination thereof; and monitoring the time-frequency resources for a groupcast sidelink communication from the second UE” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).

Regarding claim 28, Yi in view of Li disclose the method according to claim 27.
Li further discloses identifying a receive beam for receiving the groupcast sidelink communication based at least in part on the groupcast sidelink grant; and monitoring the time-frequency resources using the receive beam (paragraphs [0177], [0187], scheduling DCI carrying: 1) BWP indicator field; 2) resource indicator field; 3) sidelink type indicator field; 4) carrier type indicator field: 5) time domain resource assignment field; 6) transmission/reception indicator field; 7) sidelink UE ID field; 8) group ID field; 9) retransmission field; 10) HARQ field; 11) Beam sweeping information field; 12) frequency domain resource assignment field: or 13) slot format indicator (SFI) field, among others).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “identifying a receive beam for receiving the groupcast sidelink communication based at least in part on the groupcast sidelink grant; and monitoring the time-frequency resources using the receive beam” as taught by Yi, in the system of Li, so that it would provide different sidelink resource configurations and allocation schemes including dynamic assignment of broadcast sidelink transmission, unicast sidelink transmission, or group sidelink transmission (Li, paragraph [0010]).

Regarding claim 29, Yi discloses receiving the groupcast sidelink grant in a groupcast transmission or a dedicated transmission from the base station (paragraphs [0218], [0219], [0229], configuration parameters indicating sidelink operation).

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

10.	Claims 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/062400 A1( support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/906,990 filed on 09/27/2019), hereinafter “Yi” in view of LI et al. (US 2022/0007403 A1), hereinafter “Li” in view of Chen et al. (US 2017/0171837 A1), hereinafter “Chen”.
Regarding claim 2, Yi in view of Li disclose the method according to claim 1.
Neither Yi nor Li explicitly discloses “transmitting, in the sidelink scheduling request, a group identifier associated with the set of UEs and the first UE, the identifier of the first UE, one or more transmission beams for the groupcast sidelink message, respective identifiers for each UE of the set of UEs, an amount of data corresponding to the groupcast sidelink message, or any combination thereof”.
However, Chen from the same or similar field of endeavor discloses transmitting, in the sidelink scheduling request, a group identifier associated with the set of UEs and the first UE, the identifier of the first UE, one or more transmission beams for the groupcast sidelink message, respective identifiers for each UE of the set of UEs, an amount of data corresponding to the groupcast sidelink message, or any combination thereof (paragraph [0272], D2D buffer status report may include a D2D indication, a semi-persistent scheduling indication, a logical channel identifier bearing groupcast communication and/or a corresponding QCI, a buffer size of a logical channel and the like. In addition, the D2D buffer status report may further include a group identifier GID corresponding to a D2D communication group X).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting, in the sidelink scheduling request, a group identifier associated with the set of UEs and the first UE, the identifier of the first UE, one or more transmission beams for the groupcast sidelink message, respective identifiers for each UE of the set of UEs, an amount of data corresponding to the groupcast sidelink message, or any combination thereof” as taught by Chen, in the combined system of  Yi and Li, so that it would provide the allocation corresponding to the resource configuration information for D2D and/or the resource allocation information for D2D to perform D2D transmission, the D2D transmission is D2D discovery or D2D broadcast/multicast/unicast communication (Chen, paragraph [0014]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

11.	Claims 4, 5, 9, 10, 11, 20, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/062400 A1( support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/906,990 filed on .
Regarding claim 4, Yi in view of Li disclose the method according to claim 1.
Neither Yi nor Li explicitly discloses “transmitting the sidelink scheduling request in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE), a scheduling request (SR), a buffer status report (BSR), or any combination thereof”.
However, Fehrenbach from the same or similar field of endeavor discloses transmitting the sidelink scheduling request in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE), a scheduling request (SR), a buffer status report (BSR), or any combination thereof (paragraphs [0179], [0180], [0465], [0466], [0467], [0468], Scheduling Requests via a control channel (e.g. PUCCH), Buffer Status Reports in-band on a shared channel (e.g. PUSCH) via MAC Control Elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the sidelink scheduling request in a radio resource control (RRC) message, a medium access control (MAC) control element (MAC-CE), a scheduling request (SR), a buffer status report (BSR), or any combination thereof” as taught by Fehrenbach, in the combined system of  Yi and Li, so that it would provide coordinating the intra group communication between one or more user equipments within a radio cell served by a base station of a wireless communication network (Fehrenbach, paragraph [0066]).

Regarding claim 5, Yi in view of Li and Fehrenbach disclose the method according to claim 1.
Fehrenbach further discloses the BSR indicates an amount of data remaining in a buffer of the first UE for transmission via a groupcast sidelink communication (paragraphs [0179], [0180], [0465], [0466], [0467], [0468], Scheduling Requests via a control channel (e.g. PUCCH), Buffer Status Reports in-band on a shared channel (e.g. PUSCH) via MAC Control Elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the BSR indicates an amount of data remaining in a buffer of the first UE for transmission via a groupcast sidelink communication” as taught by Fehrenbach, in the combined system of  Yi and Li, so that it would provide coordinating the intra group communication between one or more user equipments within a radio cell served by a base station of a wireless communication network (Fehrenbach, paragraph [0066]).

Regarding claim 9, Yi in view of Li disclose the method according to claim 1.
Neither Yi nor Li explicitly discloses “the set of UEs is a subgroup of a group of UEs including the first UE”.
However, Fehrenbach from the same or similar field of endeavor discloses the set of UEs is a subgroup of a group of UEs including the first UE (Fig. 5, paragraph [0250], Group Manager UE 11A, 11B may distribute certain physical resources (e.g. side link channel resources) among the Group Member UEs 12A1, 12B1; 12A2, 12B2 of its UE-Group 17A, 17B).
(Fehrenbach, paragraph [0066]).

Regarding claim 10, Yi in view of Li and Fehrenbach disclose the method according to claim 9.
Fehrenbach further discloses determining the set of UEs based at least in part on a beam training procedure for groupcast sidelink communications (paragraphs [0162], [0186], providing a synchronization signal and/or physical broadcast channel and/or system information on a side link data channel to other Group Member UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining the set of UEs based at least in part on a beam training procedure for groupcast sidelink communications” as taught by Fehrenbach, in the combined system of  Yi and Li, so that it would provide coordinating the intra group communication between one or more user equipments within a radio cell served by a base station of a wireless communication network (Fehrenbach, paragraph [0066]).

Regarding claim 11, Yi in view of Li and Fehrenbach disclose the method according to claim 10.
(Fig. 3, paragraphs [0147], [0150], RRC reconfiguration message, a service request message or an interest indication); and 
receiving, in response to the request, an indication of the one or more UEs of the set of UEs (Figs. 3, paragraphs [0147], [0150], a portion of the configuration data (or all of the configuration data), e.g. in a RRC control message, with the response to the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting a request to perform a groupcast sidelink communication with a plurality of UEs supported by the base station and receiving, in response to the request, an indication of the one or more UEs of the set of UEs” as taught by Fehrenbach, in the combined system of  Yi and Li, so that it would provide coordinating the intra group communication between one or more user equipments within a radio cell served by a base station of a wireless communication network (Fehrenbach, paragraph [0066]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 26, Yi in view of Li disclose the method according to claim 16.

However, Fehrenbach from the same or similar field of endeavor discloses receiving a request for a groupcast sidelink communication to a plurality of UEs supported by the base station (Figs. 3-5, paragraphs [0147], [0390], portion of control information may, for instance, contain a request to add (UE joins) or to remove (UE leaves) a UE 12A, 12B (e.g. with a certain user identity) to/from a UE Group 17 (e.g. with a certain UE Group Identity)); 
determining the one or more UEs of the plurality of UEs based at least in part on the request (Figs. 3-5, paragraphs [0150], configuration data (or all of the configuration data), e.g. in a RRC control message, with the response to the request); and 
transmitting, in response to the request, an indication of the one or more UEs for groupcast sidelink communications (Figs. 3-5, paragraphs [0150], control information with configuration details).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a request for a groupcast sidelink communication to a plurality of UEs supported by the base station; determining the one or more UEs of the plurality of UEs based at least in part on the request; and transmitting, in response to the request, an indication of the one or more UEs for groupcast sidelink communications” as taught by Fehrenbach, in the combined system of  Yi and Li, so that it would provide coordinating the intra group communication (Fehrenbach, paragraph [0066]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414